People v Martinez (2020 NY Slip Op 06289)





People v Martinez


2020 NY Slip Op 06289


Decided on November 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2017-08651
 (Ind. No. 954/16)

[*1]The People of the State of New York, respondent,
vRichard Martinez, appellant.


Paul Skip Laisure, New York, NY (Anjali Biala of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Nancy Fitzpatrick Talcott and Johnnette Traill of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (John Latella, J.), rendered July 17, 2017, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to certain comments made by the prosecutor during summation is partially unpreserved for appellate review (see CPL 470.05[2]; People v Nelson, 186 AD3d 1404). In any event, although certain of the remarks made by the prosecutor were improper, the error was harmless (see People v Crimmins, 36 NY2d 230, 241-242), and the remarks were not so flagrant or pervasive as to have deprived the defendant of a fair trial (see People v Nelson, 186 AD3d 1404; People v Wilkinson, 185 AD3d 734).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., BALKIN, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court